Case 2:18-cv-00007-JRG Document 146 Filed 08/26/19 Page 1 of 1 PageID #: 16233



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 PPS DATA, LLC,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:18-CV-00007-JRG
                                                  §
 JACK HENRY & ASSOCIATES, INC.,                   §
                                                  §
                Defendant.                        §

                                            ORDER
       Before the Court is the Motion for Summary Judgment of Invalidity Under 35 U.S.C. §

101 (“the § 101 Motion”) filed by Defendant Jack Henry & Associates, Inc. (“JHA”).

(Dkt. No. 81). This Order sets forth the Court’s resolution of the § 101 Motion. The Court will

issue a Memorandum Opinion and Order including a full analysis of the claims and its reasoning

at a later date. This Order serves to guide the Parties’ preparation in view of the rapidly
   .
approaching date set for trial.

       Having considered the § 101 Motion, the Court finds it should be and hereby is DENIED.

The Court finds that there are genuine disputes of material fact with respect to whether “the claim

limitations involve more than performance of ‘well-understood, routine, and conventional

activities previously known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed.

Cir. 2018) (quoting Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 224 (2014)).

      So ORDERED and SIGNED this 26th day of August, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
